1

2

3

4

5

6                            UNITED STATES DISTRICT COURT
7                                   EASTERN DISTRICT OF CALIFORNIA

8

9        THOMAS DOYLE,                                          Case No. 1:19-cv-01435-NONE-SKO
                    Plaintiff,
10                                                              ORDER TO SHOW CAUSE WHY THE
             v.                                                 ACTION SHOULD NOT BE DISMISSED
11       NOAH MARSHAL, et al.,                                  FOR PLAINTIFF’S FAILURE TO
                                                                COMPLY WITH THE COURT’S ORDER
12                          Defendants.
                                                                (Doc. 4)
13
                                                                TWENTY-ONE (21) DAY DEADLINE
14

15
               On October 11, 2019, Plaintiff filed the complaint in this case against Defendants. (Doc.
16
     1.) Plaintiff also filed a motion to proceed in forma pauperis. (Doc. 3.) On November 21, 2019,
17
     the Court issued an order directing Plaintiff to file either a first amended complaint under 42 U.S.C.
18
     § 1983, a habeas corpus petition, or a notice of voluntary dismissal within 21 days of the date of
19
     service of the order. (Doc. 4.) To date, Plaintiff has not complied with the November 21, 2019
20
     order.1
21
               The Local Rules of the United States District Court for the Eastern District of California,
22
     corresponding with Rule 11 of the Federal Rules of Civil Procedure, provide, “[f]ailure of counsel
23
     or of a party to comply with . . . any order of the Court may be grounds for the imposition by the
24
     Court of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110.
25
     1
      The Clerk mailed the November 21, 2019 order to Plaintiff, but the order was returned as undeliverable on December
26   4, 2019. (See Docket.) On January 8, 2020, Plaintiff filed a notice of change of address, and the Clerk updated his
     address on the docket to “AZ-7224, North Kern State Prison (5004), P.O. Box 5004, Delano, CA 93216-9022.” (See
27   Doc. 5.) On January 13, 2020, the Clerk re-served Plaintiff with the November 21, 2019 order at his new address, (see
     Docket), and the deadline to comply with the order has now passed.
28
                                                               1
1    “District courts have inherent power to control their dockets,” and in exercising that power, a court

2    may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los

3    Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based

4    on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

5    local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

6    failure to comply with an order requiring amendment of complaint); Malone v. U.S. Postal Service,

7    833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson

8    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply

9    with local rules).

10            Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the

11   date of service of this order, why this action should not be dismissed for his failure to comply

12   with the Court’s November 21, 2019 Order, (Doc. 4), within the specified period of time. The

13   Court further CAUTIONS Plaintiff that, if Plaintiff fails to file this statement within twenty-one

14   (21) days of the date of service of this Order, the Court will recommend to the presiding district

15   court judge that this action be dismissed, in its entirety.

16
     IT IS SO ORDERED.
17

18   Dated:     March 4, 2020                                      /s/   Sheila K. Oberto              .
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28
                                                         2
